IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,              :   No. 2385 Disciplinary Docket No. 3

                   Petitioner                :   No. 78 DB 2017

             v.                              :   Attorney Registration No. 21702

WILLIAM R. BISHOP, JR.                       :   (Allegheny County)

                    Respondent


                                           ORDER


PER CURIAM


      AND NOW, this      8th   day of June, 2017, upon consideration of the Certificate of

Admission of Disability by Attorney, William R. Bishop, Jr. is immediately transferred to

inactive status for an indefinite period and until further Order of the Court per Pa.R.D.E.

301(e). He shall comply with all the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.